DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 9/4/20.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 3/10/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

Claims 1, 9 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of US Pat. 10768406. Even though US Pat. 10768406 does not claim wherein the target analyte forms a target-probe complex that binds to a particle on a first end and to a substrate on another end. 

	Some additional limitation or little more details description of some of the limitation claimed in US Pat. 10768406 does not make current application patentable, because having those features are optional. Also please review claim Rejections - 35 USC § 103 for obviousness of additional limitations. Same motivation described in page 11 and 13 is applicable for combining US Pat. 10768406 and stated prior arts.

Instant Application 17013343
US Pat. 10768406
1. An imaging system, comprising:




an illumination source configured to illuminate a sample including a target
analyte, 

wherein the target analyte forms a target-probe complex that binds to a particle on a first end and to a substrate on another end;

a lens configured to generate a blurred image of the particle, wherein a dimension
of the blurred image of the particle is greater than a dimension of the particle multiplied by the magnification of the lens, and wherein a field of view in an image plane of the lens is larger than twice a size of the particle;



an image sensor having a pixel size of less than about the dimension of the
blurred image of the particle, the image sensor configured to sense the blurred image of the particle, 

wherein an intensity of the blurred image of the particle is distributed on at least two pixels to form an intensity distribution; 






a.    a sample holder configured to hold a sample containing a particle;

b.    an illumination source configured to illuminate the sample;







c.    a lens having a magnification ratio of from about 1:5 to about 5:1 and configured to generate a blurred image of the particle in the sample, wherein a dimension of the blurred image of the particle is greater than the dimension of the particle multiplied by the magnification ratio of the lens, and wherein a field of view in an image plane of the lens is larger than twice a size of the particle;
d.    an image sensor having a pixel size of less than about the dimension of the blurred image of the particle and senses the blurred image of the particle, 


wherein an intensity of the blurred image of the particle is distributed on at least two pixels of the image sensor to form an intensity distribution; and





wherein a size of the particle is less than a dimension of about five pixels and wherein the center of the intensity distribution is found by at least one of a two dimensional fit to the intensity distribution and a geometric center of a bead image based on a threshold of the intensity distribution.



Limitations of claim 2 and 12 of instant application are obvious over US Pat. 10768406 claim 2.

Limitations of claim 6 and 16 of instant application are obvious over US Pat. 10768406 claim 4.

Limitations of claim 7 and 17 of instant application are obvious over US Pat. 10768406 claim 5.

Limitations of claim 8, 10, 18, 19 and 20 of instant application are obvious over US Pat. 10768406 claim 7, 12, 6, 33 and 34 in respective order.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prins (U.S. Pub. No.  20170362645 A1), in view of Murakami (U.S. Pub. No. 20140327687 A1), further in view of Balagurusamy (U.S. Pub. No. 20160350937 A1).



Regarding to claim 1 and 11:

1. Prins teach an imaging system, comprising: an illumination source configured to illuminate a sample including a target analyte, (Prins Fig. 5 [0059] a illumination beam 510 from a laser 512 undergoes total-internal-reflection in the wall of cell 508 and excites plasmons in the particle 500 [sample]. A processor 518 analyzes signals from detector 516 to determine spatial coordinate parameters of particles 500 which are indicative of the presence of target analyte) wherein the target analyte forms a target-probe complex that binds to a particle on a first end and to a substrate on another end; (Prins [0032] FIG. 1. A biosensor device has a surface 100 exposed to a matrix containing a target analyte 110. A tether molecule 102 is bound at a first end to the surface 100 and bound at a second end to a particle 104 functionalized with a moiety 106. The conjugation and linkage of the moieties to the particle and to the substrate is done in such a way that the moieties have analyte-specific biological binding activity. FIGS. 2A-B illustrate two states of the system of FIG. 1, which depend on the presence of the target analyte 110)
a lens configured to generate a blurred image of the particle, (Prins [0098] a larger particle has the advantage of higher optical signal and lower motion blur (so higher localization accuracy))

the image sensor configured to sense (Prins [0070] FIG. 6A the presence of the particle 602 perturbs the total-internal-reflection, leading to a certain intensity of scattered light 612 that is partly collected by the objective and sent to an imaging sensor the blurred image of the particle, (Prins [0098] a larger particle has the advantage of higher optical signal and lower motion blur (so higher localization accuracy))
and an image processor coupled with the image sensor (Prins [0070] FIG. 6A signals from detector 614 [sensor] are then analyzed by a processor 616 to determine the presence of the target analyte) and configured to determine a center of the intensity distribution associated with a first position of the particle, (Prins Fig. 8 [0099] the position of the particle is tracked by dark field microscopy, which results in data of the particle-center coordinates of X and Y parallel to the substrate, i.e., the 2D-projected motion of the bead. In some embodiments, the Z-coordinate of the particle may also be tracked, e.g., using diffraction signals)
wherein the image processor is further configured to determine a displacement from the first position of the particle to a second position of the particle in a second configuration of the sample, (Prins [0011] the method includes bringing a matrix containing the analyte into contact with a sensor device having a surface and a tether molecule bound at a first end to the surface and bound at a second end to a functionalized particle. The functionalized particle has a first state in which the functionalized particle is bound to the surface and a second state in which the functionalized particle is not bound to the surface, where the functionalized particle switches between the first and second states depending on the presence and absence of the analyte, thereby changing motion characteristics of the functionalized particle the displacement being indicative of a binding of the particle to the target-probe complex. (Prins [0126] FIG. 10 illustrates a sequence of distinct time-dependent motion patterns of a particle. The figure shows a cumulative position scatter plot for a particle that alternates between a disc motion pattern and multiple-stripe motion patterns. The figure shows eight consecutive time intervals. In each frame, the newly collected points are indicated in gray, and previously collected points in black. The particle is initially observed in frame 1 to exhibit a disc pattern indicating an unbound state of the particle. The stripe pattern in frame 2 indicates a state where the particle is bound to the surface at a first location, and the differently oriented stripe in frame 3 indicates a state where the particle is bound to the surface at a second location. These bound and unbound states accumulate in subsequent frames 4, 5, 6, 7, 8. This experiment demonstrates that transitions can be measured between different binding states of particle and surface)

Prins do not explicitly teach wherein a dimension of the blurred image of the particle is greater than a dimension of the particle multiplied by the magnification of the lens, and wherein a field of view in an image plane of the lens is larger than twice a size of the particle; an image sensor having a pixel size of less than about the dimension of the blurred image of the particle, wherein an intensity of the blurred image of the particle is distributed on at least two pixels to form an intensity distribution;

However Murakami teach wherein a dimension of the blurred image of the particle is greater than a dimension of the particle multiplied by the magnification of the lens, (Murakami [0083] 601 to 604 in FIG. 6 show image data groups imaged at magnifications of 5.times. The dimension of the particle multiplied by means, image multiplied by magnification ratio after image is taken. Because of motion blur blurred image is larger than actual image) and wherein a field of view in an image plane of the lens is larger than twice a size of the particle; (Murakami FIG. 6 [0084] if the magnification for imaging is 20.times., a double field of view is provided when the image is displayed. Sam algorithm is applicable for larger than double, because FIG. 2 shows FOV many times larger than particle)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Prins, further incorporating Murakami in video/camera technology. One would be motivated to do so, to incorporate a dimension of the blurred image of the particle is greater than a dimension of the particle multiplied by the magnification of the lens. This functionality will improve user experience.

The combination of Prins and Murakami do not explicitly teach an image sensor having a pixel size of less than about the dimension of the blurred image of the particle, wherein an intensity of the blurred image of the particle is distributed on at least two pixels to form an intensity distribution; 

However Balagurusamy teach an image sensor (Balagurusamy [0049] Smart phones are built with a good complementary metal-oxide-semiconductor (CMOS) sensors having high image capturing and processing capabilities. There have been recent advances made by researchers in developing mobile-phone based sensing devices, for example, for flow cytometry analysis and polymerase chain reaction (PCR) based DNA detection) having a pixel size of less than about the dimension of the blurred image of the particle, (Balagurusamy [0102] FIG. 7D [dimension of the particle 6 pixel] illustrates a histogram graph 765 showing the distribution of the radius of the detected circles 703 in pixels from the image 760 in FIG. 7C. [0113] the algorithm first identifies the bead position at a coarse level which is used to find the bead position to sub -pixel [sensor pixel size] accuracy by analyzing intensity distribution around this position over a 10.times.10 to 20.times.20 window. The window is user controllable. Intensity distribution around one such peak is seen in FIG. 8B) 
wherein an intensity of the blurred image of the particle is distributed on at least two pixels (Balagurusamy [0114] FIG. 8B is a graph 815 of pixel-level intensity
distribution of a detected bead image showing the extent of the bright region spanning
about 10.times.10 pixels) to form an intensity distribution; (Balagurusamy [0100] FIG. 7B illustrates image 755 pre-processed after converting to a gray-scale image and band pass filtering for optimal feature enhancement. The bead positions detected after pre-processing the original image 750 by band-pass filtering with intensity threshold setting are shown as the circles 702. In FIG. 7B, a large number of detected bead positions can be seen)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Prins, further incorporating Murakami and Balagurusamy in video/camera technology. One would be motivated to do so, to incorporate an image sensor having a pixel size of less than about the dimension of the blurred image of the particle, wherein an intensity of the blurred image of the particle is distributed on at least two pixels to form an intensity distributi. This functionality will improve accuracy.

Regarding to claim 2 and 12:

2. Prins teach the imaging system of claim 1, Prins do not explicitly teach further comprising a sample holder configured to hold a sample containing a particle, wherein the sample holder is present and comprises a capillary or a glass slide.

However Murakami teach further comprising a sample holder configured to hold a sample containing a particle, (Murakami FIG. 5 [0078] A slide 400 [sample] is placed on a stage 502 [sample holder]) wherein the sample holder is present and comprises a capillary or a glass slide. (Murakami [0074] FIG. 4 shows a slide 400 of a pathological sample, which is an example of an object according to the present invention. In the slide 400 of the pathological sample, a specimen 401 placed on the slide glass 410 is sealed by a mounting agent)

Regarding to claim 6 and 16:

6. Prins teach the imaging system of claim 1, Prins do not explicitly teach wherein there are from about 100 particles to about 1 million particles in the field of view of the sample.

However Balagurusamy teach wherein there are from about 100 particles to about 1 million particles in the field of view of the sample. (Balagurusamy [0102] FIG. 7D illustrates a histogram graph 765 showing the distribution of the radius of the detected circles 703 [particle] in pixels from the image 760 in FIG. 7C where total count exceeds100 particles)

Regarding to claim 7 and 17:

7. Prins teach the imaging system of claim 1, wherein the illumination source is present and provides a bright-field illumination or a dark-field illumination. (Prins [0063] most detection methods for scattering objects such as metallic nanoparticles use dark-field illumination to obtain an image in which the object has a higher intensity than the background)

Regarding to claim 8:

8. Prins teach the imaging system of claim 1, Prins do not explicitly teach wherein the lens comprises a single lens, or a compound lens comprising several simple lenses, or an objective lens.

However Murakami teach wherein the lens comprises a single lens, or a compound lens comprising several simple lenses, or an objective lens. (Murakami [0078] a slide 400 is placed on a stage 502, light is irradiated from an illumination unit 501, an image is formed on an image sensor 504 by an imaging optical system 503 including a replaceable objective lens)

Regarding to claim 9:

9. Prins teach the imaging system of claim 1, Prins do not explicitly teach wherein the lens comprises a telecentric lens having a magnification ratio of about between 1:5 and 5:1. 

However Murakami teach wherein the lens comprises a telecentric lens having a magnification ratio of about between 1:5 and 5:1. (Murakami [0083] 601 to 604 in FIG. 6 show image data groups imaged at magnifications of 5.times)

Regarding to claim 10:

10. Prins teach the imaging system of claim 1, wherein the image sensor comprises a CCD chip or a CMOS chip. (Prins [0116] particle motion is recorded in a dark-field microscopy arrangement, with a white light source 908 and CCD camera 910)

Regarding to claim 18:

18. Prins teach the method of claim 11, Prins do not explicitly teach further comprising illuminating the sample with at least one light emitting diode. 

However Balagurusamy teach further comprising illuminating the sample with at least one light emitting diode. (Balagurusamy [0094] a battery-operated LED flash lamp, with white light or colored light, may be utilized as a light source 417. As another option, the light source 417 may be a single LED suitably wired for electrical power. The light source 417 may be a small laser diode suitably powered. In the case of a single LED or laser diode, the light source 417 can be placed directly under the aperture 414 without the need for the mirror 415 and the light limiting aperture 416. The light source 417 may also be formed with a flat LED chip mounted on a suitable holder, wired for electrical power, and placed under the aperture 414)

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prins (U.S. Pub. No.  20170362645 A1), in view of Murakami (U.S. Pub. No. 20140327687 A1), further in view of Balagurusamy (U.S. Pub. No. 20160350937 A1) and Chou (U.S. Pub. No. 20180246089 A1).

Regarding to claim 4 and 14:

4. Prins teach the imaging system of claim 1, Prins do not explicitly teach wherein the lens has an optical resolution that is broader than the pixel size in the image sensor. 
However Chou teach wherein the lens has an optical resolution that is broader than the pixel size in the image sensor. (Chou [0994] the pixel size for the reading/detection will be adjusted to for the balance of optical resolution and total reading time. A smaller pixel size will take a longer time for reading/scanning the entire or fraction of the SAL. A typical pixel size is 1 um to 10 um in size. The pixel has different shapes: round, square and rectangle. The lower limit of the pixel size is determined by the optical resolution of the microscope system, and the higher limit of the pixel size is determined in order to avoid reading error from the uneven optical response of the imager (optical aberration, illumination uniformity, etc.).

The motivation for combining Prins, Murakami and Balagurusamy as set forth in claim 1 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Prins, further incorporating Murakami, Balagurusamy and Chou in video/camera technology. One would be motivated to do so, to incorporate the lens has an optical resolution that is broader than the pixel size in the image sensor. This functionality will improve efficiency.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prins (U.S. Pub. No.  20170362645 A1), in view of Murakami (U.S. Pub. No. 20140327687 A1), further in view of Balagurusamy (U.S. Pub. No. 20160350937 A1) and Motz (U.S. Pub. No. 20040073120 A1).

Regarding to claim 19:

19. Prins teach the method of claim 11, Prins do not explicitly teach further comprising fitting a Gaussian mode to an intensity profile of the image of the particle to find the center of the particle.

However Motz teach further comprising fitting a Gaussian mode to an intensity profile of the image of the particle to find the center of the particle. (Motz [0182] lateral resolution is determined by alternately measuring the Raman signal of the central position and one of eight positions in the X or Y direction from the center of the bead using 1- or 2-.mu.m steps. Motz [0182] the result for each direction is then fitted with a Gaussian function, and the diameter of the focused beam is determined from the full width at half-maximum intensity (FWHM))

The motivation for combining Prins, Murakami and Balagurusamy as set forth in claim 1 is equally applicable to claim 19. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify 

Regarding to claim 20:

20. Prins teach the method of claim 11, Prins do not explicitly teach further comprising finding a geometric center of a binary image of the particle to determine the center of the particle.

However Motz teach further comprising finding a geometric center of a binary image (Motz [0370] in order to obtain improved image contrast a smoothing algorithm based on spatial filtering was applied to data of preferred embodiments. Spatial filtering relies on the assumption that adjacent pixels in a digital image contain related information. A group of pixels surrounding and including the central pixel is called a kernel. The smoothing algorithm is based on a kernel size of 3.times.3. The preferred algorithm uses a mask that weights the contributing pixels according to the reciprocal of their geometric distance from the center of the kernel) of the particle to determine the center of the particle. (Motz [0182] lateral resolution is determined by alternately measuring the Raman signal of the central position and one of eight positions in the X or Y direction from the center of the bead using 1- or 2-.mu.m steps)

Allowable subject matter

Regarding to claim 3, 5, 13 and 15:

Claims 3, 5, 13 and 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482